Citation Nr: 9929725	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-12 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a lower 
lip injury.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims of 
entitlement to service connection for tinnitus, a left 
Achilles tendon injury, and residuals of a lower lip injury.  
The veteran appealed only the denials of the claims for 
tinnitus and residuals of a lower lip injury.  In October 
1998, the Board granted service connection for tinnitus, and 
remanded the claim for residuals of a lower lip injury.  In 
April 1999, the RO affirmed its denial.


FINDINGS OF FACT

The claims file does not contain competent medical evidence 
showing that the veteran has residuals of a lower lip injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a lower lip injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has residuals of a lower lip 
injury as a result of his service.  The Board initially notes 
that in January1995, the RO denied the veteran's claim.  The 
veteran appealed, and in October 1998, the Board remanded the 
claim so that the RO could schedule the veteran for a VA 
examination.  The veteran was apparently scheduled for an 
examination of his lower lip, set for December 30, 1998.  
However, the veteran did not appear for the examination.  A 
"report of contact" (VA Form 119) shows that the veteran's 
mother spoke with the RO in January 1999.  In February 1999, 
the RO sent the veteran a letter requesting that he notify 
them if he desired to reschedule his examination.  However, 
there is no record that the veteran ever requested a 
rescheduling.  The RO affirmed its denial of the claim in 
April 1999.  Based on the foregoing, the Board will review 
the claim on the evidence currently of record.  See 38 C.F.R. 
§ 3.655(b) (1998). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under current case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran's service medical records show that the veteran 
was treated for a bleeding lower lip in April 1994, after 
"he put his teeth into his lip."  He reported that there 
was no pain in his jaw or teeth, and it was indicated that 
there were no other problems or injuries.  On examination, 
there was a small avulsion of the lower lip, light bleeding, 
and the lower lip was slightly swollen.  A one centimeter 
(cm.) laceration of the lower lip which was "not through and 
through."  

A VA mouth and throat examination report, dated in October 
1994, shows that the veteran complained of swelling of his 
lower lip and some numbness which caused difficulty when 
speaking.  He also reported a sensation of "fullness" when 
drinking.  The examiner indicated that there was no evidence 
of dysphagia or difficulty swallowing.  On examination, the 
oral cavity, pharynx, nasopharynx, hypopharynx, larynx and 
piriform sinuses and fossa were all normal.  The impression 
was traumatic injury to the right lower lip with residual 
hematoma of the lower lip which is resolving.

In written statements, the veteran contends that he has 
residuals of a lower lip injury as a result of his inservice 
injury.  Specifically, he states that he has slurred speech.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, during service in April 
1994, the veteran sustained a one cm. laceration of the lower 
lip which was not sutured and was "not through and 
through."  The impression in the October 1994 VA examination 
report was traumatic injury to the right lower lip with 
residual hematoma of the lower lip which is resolving.  In 
addition, the physical examination was entirely negative.  
Thus any current hematoma is resolving in nature, and the 
evidence does not show any residuals from this injury.  
Accordingly, the evidence does not show that the veteran has 
residuals of a lower lip injury which are permanent or 
chronic in nature, or otherwise subject to service 
connection.

The only other evidence that the veteran has residuals of a 
lower lip injury are his statements.  However, what is 
lacking to well-ground the present claim is competent 
evidence of residuals of a lower lip injury.  The veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion as to diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, the Board must 
conclude that the veteran's claim is not well-grounded.  38 
U.S.C.A. § 5107(a).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for residuals of a lower lip injury is 
denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

